Citation Nr: 0727554	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  97-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1980 through 
October 1984.  The veteran died in January 1994; the 
appellant is his surviving spouse.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The Board remanded the 
appeal in August 1998, January 2001, July 2005, and May 2006.  

The appellant testified at a Central Office hearing in 
January 1998.  However, the Veterans Law Judge who conducted 
that hearing left employment with the Board.  Another hearing 
was conducted before a Travel Board in November 2000.  The 
claim was remanded, and, after the Veterans Law Judge who 
conducted the second hearing left employment with the Board, 
a third hearing was conducted in August 2004, by one of the 
undersigned.  Nevertheless, by a letter issued in May 2005, 
the appellant was offered another hearing.  That hearing was 
conducted in January 2006 by one of the undersigned.  The 
appellant has been afforded her right to a hearing, and 
appellate review may proceed.


FINDINGS OF FACT

1.  The cause of the veteran's death in January 1994 was 
dilated cardiomyopathy; no other disorder contributed to his 
death.

2.  The preponderance of the medical opinions establishes 
that it is less than likely that the veteran's dilated 
cardiomyopathy was present during his service, or was present 
within one year following his service, or was etiologically 
related to his service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

The notice requirements of the VCAA require VA to notify a 
claimant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the claimant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
489 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  If there is any defect in the content or 
timing of the VCAA, VA must establish that such defect was 
not prejudicial to the claimant.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, the appellant's claim for service connection 
for the cause of the veteran's death was submitted in 1994, 
more than six years prior to enactment of the VCAA.  After 
the Board Remanded the claim in January 2001, a letter 
providing notice to the appellant as required under the 
provisions of the VCAA was issued in December 2003.  This 
letter notified the appellant of the criteria for service 
connection for a veteran's death, as well as other criteria 
for entitlement to DIC benefits.  The letter notified her 
that she should submit, or identify, any evidence showing 
that the veteran was treated for the claimed disorder, and 
evidence showing that the disorder was related to the 
veteran's service.  She was advised of the types of evidence 
which might substantiate such a claim, and the letter advised 
her of the evidence that VA had already obtained and the 
status of all evidence previously identified, including the 
status of evidence that VA was responsible for obtaining.  
The letter advised the appellant to submit or identify any 
additional evidence she knew of or had.  This information was 
sufficient to advise her to submit evidence in her 
possession.  

In July 2005, another letter advising the appellant of VA's 
duty to assist her in developing her claim was issued.  This 
letter essentially reiterated the advice in the prior letter, 
again notifying the appellant of the requirements for 
establishing entitlement to service-connected benefits based 
on the veteran's cause of death, advising the appellant of 
the current status of each item of evidence identified as 
relevant, and advising the appellant to tell VA about any 
other medical evidence which might show a relationship 
between the veteran's heart condition and his service, and 
advising the appellant that if the evidence was not in her 
possession she should provide enough information to identify 
the evidence so that VA could obtain on her behalf.  Again, 
following issuance of this letter, the claim was 
readjudicated.

Following the Board's May 2006 remand, a May 2006 letter 
advising the appellant of the provisions of the VCAA was 
issued.  In addition to reiterating advice included in the 
prior letters, this letter specifically stated to the 
appellant, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Thereafter, 
the claim was again readjudicated in May 2007.

The Board finds that the December 2003, July 2005, and March 
2006 letters provided comprehensive notice of VA's duties to 
notify and assist the appellant.  The letters addressed each 
element of notice described in Pelegrini.  Although the 
letters did not provide the appellant with notice regarding 
assignment of an effective date and a disability evaluation, 
if the claim should be granted, see Dingess/Hartman, supra, 
the Board concludes that, since the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate effective date for a grant of service connection 
or assignment of an evaluation, should service connection be 
granted, are rendered moot.  


As the claim was readjudicated after the issuance of each of 
the three letters, the notices provided meet the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
requirements of notice under the VCAA have been met.  

Service medical records have been obtained, and, when the 
appellant contended that those records were not complete, a 
search for additional records was conducted, but the National 
Personnel Records Center has been unable to locate any 
additional service medical records.  Medical review of the 
appellant's contentions has been conducted.  Private clinical 
records and private medical statements have been obtained.  
Lay statements have been obtained.  VA requested clinical 
records related to the veteran's application for Social 
Security Administration (SSA) disability benefits, but SSA 
informed VA that those records had been destroyed.  VA 
clinical records have been obtained.  The appellant has 
testified at four hearing before the Board.  She has been 
offered the opportunity to identify additional clinical 
providers who might have relevant records, but has not 
supplied additional addresses.  The duty to assist has been 
met as well.  

The appellant has testified before the Board at four 
hearings.  The claim has been Remanded four times.  Numerous 
notices have been issued to the appellant, and the appellant 
has submitted numerous statements, records, and lay 
statements.  Medical opinion has been obtained.  The record 
shows that the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Board finds that all requirements in the VCAA, 
including the duty to notify the appellant and the duty to 
assist the appellant, have been met, and that the timing of 
the notice has not prejudiced the appellant.  If there was 
any defect in compliance with the VCAA, the record 
establishes that the appellant has not been prejudiced 
thereby, and appellate review may proceed.  


Claim for service connection for the cause of the veteran's 
death

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
service if the chronic disorder becomes disabling to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312.  

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Facts and analysis

The death certificate shows that the veteran, who was born in 
July 1962, died in January 1994 of dilated cardiomyopathy.  
No other contributory or significant condition related to the 
cause of death is listed in the death certificate.  

The veteran's service medical records disclose that in 1981, 
the veteran complained of chest pain and chills.  The 
assigned diagnosis was bronchitis.  He was treated for 
complaints of sore throat on several occasions thereafter.  
In May 1984, while stationed at Fort Hood, Texas, he 
complained of fatigue, beginning three months earlier, and 
recent onset of numbness.  There was some chest tenderness.  
Initially, costochondritis was the assigned diagnosis.  He 
continued to seek treatment for fatigue.  Laboratory 
examinations and electrocardiograms (EKGs) disclosed no 
apparent diagnosis, although one EKG includes a notation that 
left ventricular hypertrophy (LVH) should be considered.  
After continued complaints of fatigue, a provider noted 
lymphadenopathy and abnormalities in laboratory examinations.  
That provider referred the veteran for further evaluation 
that same day.  In June 1984, the veteran was seen at Fort 
McPherson, Georgia, where he reported that he was on 
convalescent leave for a diagnosis of mononucleosis.  He 
requested a refill of medications.  He complained of chest 
pain and enlarged glands.  In June 1984, there was a medical 
recommendation that the veteran's convalescent leave continue 
another 30 days.  No service medical records dated after June 
1984 are associated with the claims file, although the 
veteran did not separate from service until October 1984.  No 
separation examination is of record.

VA clinical records show that, in January 1985, the veteran 
complained of a cough and sore throat.  A diagnosis of strep 
throat was assigned.  In November 1985, the veteran sought 
treatment for pain in the right rib area.  He was concerned 
that he might be having recurrence of pneumonia.  However, a 
chest x-ray was normal.  In October 1986, the veteran was 
treated for a cough.  His heart had a regular rhythm and 
rate, without a murmur or gallop.  In late 1987, the veteran 
sought medical treatment for dizziness and weakness which had 
begun the day before.  Radiologic examination disclosed that 
the lungs were clear and no other abnormalities were present, 
although mild scoliosis of the thoracic spine was noted.  The 
assigned diagnosis was viral illness.  

In July 1989, the veteran sought emergency VA care after 
being bitten by an unidentified creature, possibly a snake, 
while cutting grass.  In April 1990, the veteran sought 
medical evaluation for unexplained headaches.  The examiner 
noted that the heart was within normal limits.  Radiologic 
examination of the chest and computed tomography of the head 
disclosed no abnormalities, and physical examination of the 
heart was within normal limits.

On July 13, 1992, the veteran sought medical evaluation for 
complaints of difficulty breathing.  A July 1992 VA medical 
statement discloses that the veteran was hospitalized under 
VA care for dilated cardiomyopathy and poor cardiac function.  
The statement indicated that the cause of the disorder was 
not clear.  An uncorrected July 1992 VA discharge summary 
describes the veteran as 50 years old, at a time when the 
veteran, who was born in 1962, would have been approximately 
30 years old, and provides information about risks factors 
(use of drugs and alcohol) which appear to be erroneous.  The 
Board has not considered this uncorrected discharge summary 
in its decision, and, as noted below, has advised the 
physician who provided the VA medical opinion in April 2007 
to disregard this apparently erroneous information as well.  
A corrected discharge summary reflects that the veteran 
complained of shortness of breath and wheezing for one month, 
progressing over the week prior to admission.  After 
evaluation, he was found to have dilated cardiomyopathy of 
undetermined origin.  

The veteran was referred to Emory University for 
consideration for a heart transplant.  The veteran was seen 
in November 1992 by Devendra Koganti, M.D., who indicated 
that the veteran was a candidate for heart transplantation.  
The veteran reported that he had been having heart problems 
since 1983.  Dr. Koganti's note indicated that the veteran 
reported that he had been evaluated by VA in April 1990, but 
that a diagnosis of pneumonia was assigned at that time.  Dr. 
Koganti concluded that the veteran's symptoms of shortness of 
breath, episodes of falling, and palpitations dated for 
"many years."  As there is no evidence that Dr. Koganti 
reviewed the clinical records prior to July 1992, but relied 
solely on the history provided by the veteran, the Board 
finds that the statement as to onset of the symptoms is 
contradicted by the VA clinical records dated from 1985 to 
1990.

By a statement dated in March 1998, A.L. Smith, M.D., opined 
that he could not establish with reasonable certainty that 
the dilated cardiomyopathy that caused the veteran's death 
was related to his service or any disorder for which he was 
treated in service.  Dr. Smith noted that a chest x-ray taken 
in service failed to disclose heart enlargement.  This 
evidence is unfavorable to the veteran, since the physician 
found no relationship between the veteran's service and the 
dilated cardiomyopathy which was the cause of his death.

In a November 1998 statement, Dr. Koganti noted that the 
veteran had frequent episodes of sore throat and viral 
syndrome in service, and that he was noted to have high blood 
pressure as early as 1987, probably with left ventricular 
hypertrophy.  Dr. Koganti stated that it was "possible" 
that the veteran had a viral syndrome in service, which can 
cause myocarditis and subsequent cardiomyopathy.  However, 
Dr. Kognati noted that the possible viral etiology for 
cardiomyopathy was inferred, based on the history, because 
there was no confirmed laboratory data available.  

The Board also notes that no other provider has assigned a 
diagnosis of high blood pressure for the period prior to July 
1992, when the veteran was hospitalized for dilated 
cardiomyopathy.  The recorded blood pressures in VA clinical 
records following the veteran's service discharge were 124/72 
in November 1985, 126/80 in October 1986, 120/84 in July 
1989, and 134/84 in April 1990.  The veteran's highest blood 
pressure during the period from January 1985 through April 
1990 was 134/90, recorded on December 25, 1987, when the 
veteran was seen on an emergency basis for an acute viral 
illness.    

Dr. Kognati's November 1998 statement, while essentially 
favorable to the appellant's claim, is of very little weight 
or persuasive value, since the opinion states only that 
relationship between the veteran's illnesses in service and 
the dilated cardiomyopathy that caused his death was 
"possible."  An award of service connection may not be 
based on a resort to speculation.  See Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated initial development of his lung 
condition found too speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  

Moreover, there is no evidence that Dr. Koganti reviewed the 
veteran's service medical records or his post-service VA 
treatment records prior to July 1992.  Rather, Dr. Koganti 
appears to have relied solely on the veteran's reports of his 
symptoms and treatment, and the record reflects that the 
veteran's reports were not entirely accurate.  This further 
reduces the weight which may be attached to Dr. Koganti's 
opinion.  In any event, if the veteran had hypertension in 
December 1987, that fact would not serve as a basis for a 
finding that the veteran had dilated cardiomyopathy in 
service or within one year following his service, since 
December 1987 was more than three years after the veteran's 
service discharge.

The appellant testified at several hearings before the Board.  
She testified as to her belief that the veteran was having 
heart trouble when she married him in 1983, because he was 
sick two or three months every year, even though the cause of 
those illnesses, the heart disorder, was not diagnosed until 
years later, in 1992.  During the August 2004 hearing, the 
appellant testified that the symptoms the veteran had in 
service in May 1984 were like the symptoms of his heart 
attack in July 1992.

Following the appellant's August 2004 testimony that the 
veteran had been receiving Social Security Administration 
(SSA) benefits at the time of his death, the RO sought the 
veteran's SSA records, but SSA indicated that the records had 
been destroyed.  Following the appellant's January 2006 
testimony, she was afforded another opportunity to identify a 
physician she had testified had treated the veteran, but the 
appellant did not provide additional information for that 
physician.  The RO also attempted to obtain additional 
records related to the veteran's convalescent leave from June 
1984 to October 1984, because the appellant testified that 
these records were missing.  However, the National Personnel 
Records Center was unable to locate any additional records, 
and the appellant was so notified.

In April 2001, a reviewer rendered an opinion unfavorable to 
the appellant's claim, but that opinion discusses medical 
history which is incorrect, and the Board has not considered 
the substance of the April 2001 opinion in its appellate 
review.  The fact that the April 2001 opinion is associated 
with the record is referenced solely to reflect that the 
Board reviewed each item in the claims files.   


In April 2007, VA obtained a medical opinion.  The reviewer 
specifically noted that he did not consider misinformation in 
the claims file regarding drug and alcohol abuse.  The 
reviewer opined that it was "very unlikely" that the 
dilated cardiomyopathy that caused the veteran's death was 
present in service or within one year of his service 
discharge in October 1984 because a chest x-ray obtained in 
December 1987 disclosed a normal size cardiac silhouette.  
The reviewer specifically stated that this finding was not 
consistent with a diagnosis of dilated cardiomyopathy.  The 
reviewer explained that an enlarged cardiac silhouette would 
be expected if there was dilated cardiomyopathy.  The 
reviewer also opined that it was unlikely that the veteran's 
illnesses in service, to include mononucleosis, were related 
to his ultimate diagnosis of dilated cardiomyopathy.  In 
particular, the reviewer noted, there was no documentation 
which supported such a relationship.  

Post-service clinical evidence dated from November 1985 
through April 1990 includes physical examinations of the 
veteran's chest, chest x-rays, and laboratory examinations of 
the blood which failed to disclose any cardiac abnormality.  
No diagnosis of any cardiovascular-renal disease was 
assigned.  This evidence is unfavorable to the appellant's 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), (it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  The Board finds it significant that diagnostic 
examinations were conducted during this period, and no 
abnormality was noted.

There are three competent medical opinions of record.  The 
most favorable opinion, the opinion rendered by Dr. Koganti, 
to the effect that it was "possible" that a viral syndrome 
during service led to the veteran's later dilated 
cardiomyopathy, is, as noted above, too speculative to serve 
as a basis for a grant of service connection for the 
veteran's cause of death.  Dr. Smith's statement that he 
could not establish with reasonable certainty that the 
veteran's dilated cardiomyopathy was related to the veteran's 
service, is neither favorable nor unfavorable to the 
appellant's claim.  

The April 2007 opinion is wholly unfavorable to the 
appellant's claim.  That opinion is particularly persuasive 
because the examiner discussed specific items of evidence 
(post-service chest x-ray reports) on which he based his 
opinion.  The Board notes that the April 2007 opinion 
addressed the contention raised by the appellant that a May 
1984 EKG which included the notation "consider LVH (left 
ventricular hypertrophy)" showed that the veteran had 
dilated cardiomyopathy in service, by noting that the 
veteran's post-service chest x-rays showed a normal-sized 
cardiac silhouette.  The reviewer who provided the April 2007 
opinion also concluded that there was no support for a 
finding that the veteran's dilated cardiomyopathy was 
etiologically related to his service on any other basis.  

Since the only medical opinion of record which is favorable 
to the veteran, Dr. Koganti's November 1998 opinion, is 
speculative and of less weight and evidentiary value than the 
unfavorable April 2007 opinion, the preponderance of the 
medical opinions of record is unfavorable to the appellant's 
claim.

The testimony provided by the appellant, and her statements 
as to her lay observations that veteran's symptoms in service 
were the same symptom the veteran had when dilated 
cardiomyopathy was diagnosed, do not place the evidence 
favorable to the claim in equipoise.  The appellant, although 
competent to describe the symptoms she observed, has no 
medical competence to determine the cause of the symptoms.  
Her statements, therefore, are of less evidentiary value than 
the unfavorable medical opinion rendered in April 2007.  
Voerth v. West, 13 Vet. App. 117, 120 (1999) (when a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The medical evidence and opinions 
establish that the veteran did not incur dilated 
cardiomyopathy in service or as a result of his service or 
any incident thereof, nor may the incurrence of dilated 
cardiomyopathy in service be presumed, so no criterion of 
service connection for the cause of the veteran's death from 
dilated cardiomyopathy has been met.  The medical evidence 
establishes that no other disorder caused or contributed to 
the cause of the veteran's death.  The claim for service 
connection for the cause of the veteran's death must be 
denied.


ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.




      ______________________________	              
___________________________
             STEVEN L. COHN  			               M. E. 
LARKIN 
	      Veterans Law Judge 		                 Acting 
Veterans Law Judge  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


